Examiner’s Amendment
An informal examiner’s amendment to the record appears below to correct obvious informalities in the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

In the claims:
Claim 5, lines 1-2; and claim 6, line 2: the recitation of “the piezoelectric layer” has been rewritten to --the thin film piezoelectric layer-- for consistency in the claim language.
Claim 9, line 2, the recitation of “a bulk material” has been rewritten to --the bulk material-- to avoid an obvious antecedent issue (see claim 1, line 10, in which a “bulk material” is already defined).
Claim 9, line 10, the “.” (period) after the recitation of “(B2O3)” has been removed since there are additional claim limitations after such recitation. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowable over the prior art since it has been amended to included the indicated allowable subject matter of previously presented claim 8. Thus, the applicants claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2-7, 9 and 10 has also been determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843